Exhibit 14.1 Code of Ethics and Business Conduct Policy Green Energy Live, Inc. 1740 44th St., Suite 5-230 Wyoming MI 48519 Policy and Procedure Manual Document ID:Admin-300 Effective Date: January 2010 Last Review: April 2010 Total Number of Pages:6 Overview This policy describes the code of conduct expected of all employees and Directors. It is general and not intended to be all-inclusive.Please read our code and follow it. Policy The organization (we) are committed to being an ethical and responsible member of society.In order to ensure the highest standards of ethics, honesty, governance, and integrity are maintained, we have adopted this Code of Ethics Policy.We refer to the elements of this policy as our Code.Our Code provides the guidelines and standards for acceptable business conduct. It is our policy that all employees and directors shall abide by and comply with the Organization’s Code. An employee that believes they have discovered a matter that appears to be in violation of the Code has a duty to report the matter.This matter may be reported to the employee’s supervisor other management level employee. We have also adopted a Whistleblower policy to ensure that employees reporting a genuine concern or complaint will not be discriminated or retaliated against and have the opportunity to make such reports anonymously. Applicable Laws The conduct of the Company and its employees are to be in compliance with the laws and regulations relating to the companies business. 1 Any employee, officer or director involved in court or other similar proceedings arising out of his or her employment with, or service to, the Company is expected to abide by the rules, cooperate with the orders of, and not in any way commit perjury or obstruction of justice. All Company employees must, at a minimum, comply with all applicable laws that relate to the conduct of our business in the relevant jurisdiction. Generally Accepted Accounting Principles (GAAP) Generally Accepted Accounting Principles are accounting principles that are considered to have substantial authoritative support.Pronouncements made by the Financial Accounting Standards Board (FASB) are considered GAAP.You can learn more about GAAP and FASB at http://www.fasb.org.All company records are to be in compliance with Generally Accepted Accounting Principles and Securities and Exchange Commission laws and regulations. Employees are expected to maintain accurate and reliable corporate records that comply with GAAP, the SEC, and Company policies and procedures. The Company CEO, Financial Officer, and others identified by the CEO have specific legal obligations to ensure the Company provides full, fair, accurate, timely, and understandable financial reports and internal controls. Equal Employment Opportunity We do not tolerate unlawful discrimination or harassment of any kind.Employment here is based solely on your merit and qualifications. Moral and Ethical Standards All employees are expected to adhere to sound moral and ethical standards. Loyalty All employees and Directors have a duty of loyalty to the Company and may not take personal advantage of any opportunity that properly belongs to the Company. Kickbacks and Gratuities The Company considers it to be unethical and illegal for any employee to accept or offer payment, gift, gratuity, or employment to or from vendors, contractors, or government officials as an inducement for preferential treatment.All offers for kickback and gratuity shall be reported to the Chief Executive Officer. The Company does not consider the giving or acceptance of a ball cap, tee shirt, jacket, an occasional lunch, game of golf, or the like with non government officials to be a kickback, gift or gratuity for the purpose of this policy. 2 Conflicts of Interest The best interests of the Company are expected to be foremost in the minds of our employees, officers, and directors as they perform their duties.No employee shall be, potentially be, or appear to be, subject to influences, interests, or relationships, which conflict with the best interests of the Company. Employees, without prior approval of the CEO, may not serve as an Officer, Director, manager, employee, or agent of any company that is a competitor, supplier, or customer of the Company. Employees should not engage in outside interests that divert time and attention from properly attending to Company affairs during Company time. The Company does not make loans to or guarantee obligations of Company Officers and Directors. Improper Influence on Conduct of Audits No officer, director, or any other person acting under the direction thereof, shall take any action to fraudulently influence, coerce, manipulate, or mislead any independent public or certified accountant engaged in the performance of an audit of the financial statements of the Company for the purpose of rendering such financial statements materially misleading.Examples of such behavior include, but are not limited to: Offering or paying bribes or other financial incentives, including offering future employment or contracts for non-audit services. Providing an auditor with an inaccurate or misleading legal analysis. Threatening to cancel or canceling existing non-audit or audit engagements if the auditor objects to the Company’s accounting. Seeking to have a partner removed from the audit engagement because the partner objects to the Company’s accounting. Blackmailing, and Making physical threats. Confidential Information Employees and Directors may not divulge confidential or proprietary information except as authorized by the CEO. 3 Employee Privacy The Company is committed to protecting the privacy of its employees.This includes employee data maintained by the company.Employee data will primarily be used to support Company operations, provide employee benefits, and comply with laws and regulations.The Company and all employees are expected to comply with all data protection laws, regulations, and Company policies. Insider Trading Federal securities laws prohibit the buying or selling of stock in the presence of “inside information” or information that is not known or disclosed to the public.Members of the Company Board of Directors, Officers and employees may not engage in the trading of Company stock or advise others on the trading of Company stock on the basis of, or in the presence of, inside information.Company Directors, Officers and employees may also not engage in “selective disclosure” with individuals who may benefit from, or may advise others to benefit from, the disclosure. Computing Resources, Email, and the Internet All Internet related services are intended to be used for company business.All information on company computer systems, including electronic mail, is the property of the Company.To ensure that computing resources are used in accordance with expectations, management may inspect and disclose the contents of electronic messages if such inspection and disclosure is made for legitimate business purposes or as necessary to protect the rights and property of the Company. Use of computing resources to offend or harass others is not acceptable and prohibited.
